PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tang, Tieh-Chun
Application No. 15/998,364
Filed: 10 Aug 2018
For: Acid-relief agent and method of preparation

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw holding of abandonment under 37 CFR.1.181 filed January 15, 2021.

This application was held abandoned for failure to file a timely and proper reply to the Restriction Requirement mailed May 13, 2020, which set a two-month shortened statutory period for reply from the mail date the Office communication. No extensions of time were obtained. On January 6, 2021, the examiner issued a Notice of Abandonment stating no reply had been received. 

On January 15, 2021, applicant filed the present petition, requesting the Office withdraw holding of abandonment in view of the submission of a timely response to the Restriction Requirement on June 6, 2020. The Image File Wrapper for this application does not include any reply to the Restriction Requirement deposited with the USPTO prior to the resubmission of the reply on January 15, 2020, bearing a certificate of mailing dated June 6, 2020.  

Failure to receive correspondence that includes a certificate of mailing or certificate of facsimile transmission is addressed in 37 CFR 1.8(b), reproduced below:

In the event that correspondence is considered timely filed by being mailed or transmitted in accordance with paragraph (a) of this section, but not received in the U.S. Patent and Trademark Office after a reasonable amount of time has elapsed from the time of mailing or transmitting of the correspondence, or after the application is held to be abandoned, … the correspondence will be considered timely if the party who forwarded such correspondence: 

Informs the Office of the previous mailing or transmission of the correspondence promptly after becoming aware that the Office has no evidence of receipt of the correspondence; 
Supplies an additional copy of the previously mailed or transmitted correspondence and certificate; and 
Includes a statement that attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing, transmission or submission. If the correspondence was sent by facsimile transmission, a copy of the sending unit report confirming transmission may be used to support this statement. If the correspondence was transmitted via the Office electronic filing system, a copy of an acknowledgment receipt generated by the Office electronic filing system confirming submission may be used to support this statement. 

The petition satisfies the above requirements of 37 CFR 1.8(b).With the present petition, applicant supplied an additional copy of the previous mailed reply to the Restriction Requirement, which included a signed certificate of mailing dated June 6, 2020.  Additionally, patent practitioner, Gary C. Honeycutt, provided a statement attesting that he had personal knowledge of the previous timely mailing of the reply via USPS on June 6, 2020.

In view of the above, the petition to withdraw holding of abandonment is GRANTED.  

The application is restored to pending status in view of the fact that applicant filed a timely response to the Restriction Requirement with a certificate of mailing dated June 6, 2020.

This matter is being referred to the Technology Center Art Unit 1655 for further action on the reply resubmitted with the present petition on January 15, 2021, containing a certificate of mailing dated June 6, 2020.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. 

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions